Citation Nr: 1019473	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk 




INTRODUCTION


The Veteran served on active duty from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has post-traumatic stress 
disorder (PTSD) and that it is related to the events of war 
he witnessed while stationed with the 336th Engineer Utility 
Detachment in Taegu, Korea.  

The Veteran stated that he witnessed many horrific events of 
the war, including being near to multiple mortar attacks, 
fearing for his life while on patrol, coming under fire in 
tanks while reconnecting field phone lines, and death and 
serious injury to fellow comrades and others.  The Veteran's 
military occupational specialty (MOS) was supply clerk.  

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's service treatment record were presumably 
destroyed by a fire at the National Personnel Records Center 
(NPRC).  If service records are presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).

The RO informed the Veteran of the fire loss of his service 
treatment records in a July 2007 letter.  Through this letter 
the RO alerted him to the alternative forms of evidence that 
he might submit in support of his claim, and that he might 
identify and authorize VA to obtain on his behalf.

In an October 2006 stressor statement, the Veteran described 
stressors during service, to include being on the front lines 
and experiencing mortar attacks at least 3 times.  The 
Veteran stated that he was informed that his unit was 
stationed somewhere between "Heartbreak Ridge" and "T-bone 
Hill" near Taegu, Korea.  He stated that one mortar attack 
landed near him and he was almost hit.  Additionally, the 
Veteran stated that he was sent out on patrol, and that he 
had to go out in tanks to reconnect field phone wire that was 
hit by incoming fire, while under fire.  

An August 2006 private treatment record shows a diagnosis of 
PTSD.  The claims file also includes VA treatment records 
from August 2007 that document treatment for the Veteran's 
PTSD.  The Board notes that the June 2008 statement of the 
case states that morning reports were reviewed; however, 
there are no morning reports within the claims file.  

The Board notes that VA has a duty to determine if the 
Veteran served in a unit that was under fire while he was in 
Korea.  Records regarding unit history may be used as 
independent corroboration of the Veteran's alleged in-service 
stressors of his base being under attack.  See Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Suozzi v. Brown, 10 
Vet.App. 307 (1997).  Therefore, the Board finds that an 
effort must be made to determine if the Veteran's unit ever 
experienced combat situations, particularly in light of the 
fact that the Veteran has a diagnosis of PTSD that relates 
his anxiety to the traumatic events he experienced during 
service, and the Board finds that a VA examination with a 
medical opinion is warranted to properly adjudicate the claim 
if, and only if, the claimed stressors are verified.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or the AMC should attempt to 
verify whether the Veteran's unit the 
336th Engineer Utilities Detachment 
stationed at Taegu, Korea experienced 
combat situations during the time period 
of March 1952 to June 1952.

All attempts of stressor verification must 
be recorded in the claims files.  Any 
reports received should be placed within 
the claims file.  

If additional evidence is required to 
corroborate the reported stressor, the 
Veteran should be asked for it.  If the 
stressor cannot be corroborated due to 
insufficient information, that fact should 
be documented in the claims file.

2.  Then, if the Veteran's claimed 
stressors are verified, the Veteran should 
be afforded a VA examination by a 
psychiatrist or a psychologist in order to 
determine the nature and etiology of any 
currently present psychiatric condition, 
to include PTSD.  The claims file should 
be made available to and reviewed by the 
examiner.

Based on the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that any currently present 
psychiatric condition, to include PTSD, is 
etiologically related to the Veteran's 
active service, to include any verified 
stressor.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for PTSD 
in light of all pertinent evidence and 
legal authority. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no 
opinion as to any final outcome warranted.  



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


